Citation Nr: 0105777	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to a service-connected 
lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from August 1955 to July 1963.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1998 and January 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, in which the RO denied 
the benefits sought on appeal.  


REMAND

The veteran claims entitlement to service connection for a 
bilateral foot disorder, to include as secondary to a 
service-connected lumbar spine disability.  The veteran 
alleges that he developed a bilateral foot disorder as a 
result of working as a policeman during service, which 
required him to stand on his feet for eight hour shifts in 
tight shoes.  In the alternative, the veteran claims that he 
is entitled to service connection for a bilateral foot 
disorder as secondary to a service-connected lumbar spine 
disability.  After a review of the claims file, the Board 
concludes that additional development is required prior to 
adjudication of the veteran's appeal. 

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act").  Among other things, this Act 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In this case, the veteran is currently service connected for 
a lumbar spine disability.  The veteran is seeking service 
connection for a bilateral foot disorder on a direct basis 
and as secondary to his service-connected lumbar spine 
disability.  The veteran's service medical records reflect 
repeated treatment for ingrown toenails, for which the 
veteran has already been service connected, and in September 
1955 it was indicated that the veteran was seen for a 
refitting for shoes.  Post-service treatment records 
consisting of VA outpatient records dated January 1991 to 
October 1998, a February 1998 VA examination report, 
treatment records from Douglas Duncan, M.D. dated July 1998 
to July 1999, Patrick N. Bays, D.O. dated August 1999 and 
Bethania Hospital dated in July 1967 reflect that the veteran 
has been diagnosed with bilateral plantar fasciitis, 
bilateral heel spur syndrome, bilateral metatarsalgia, 
history of Morton's neuroma bilaterally status post 
excisions, recurrence of bilateral Morton's neuroma, evidence 
of flattening of the second metatarsal heads potentially 
indicating avascular necrosis, peripheral neuropathy, 
evidence of degenerative changes to the metatarsal phalangeal 
joints of the great toe bilaterally, and metatarsalgia of 
both feet.  Further, in a July 1999 treatment record, Dr. 
Duncan noted that the veteran reported developing bilateral 
foot pain during service when he was required to wear tight 
boots.  

During an August 1999 personal hearing at the RO, the veteran 
testified that during service he was a security policeman and 
he was required to stand on his feet for eight hours a day.  
He indicated that his feet would sweat and swell and that his 
shoes were tight and caused foot pain.  He stated that he 
often sought treatment from medics at the hospital on base 
and that he was given pills or shots to help relieve his foot 
pain.  However, the veteran indicated that this treatment was 
not necessarily recorded in his service medical records.  The 
veteran testified that right after service, he received 
treatment for his feet from Dr. Scofield, whose records were 
transferred to Bethania Hospital.  He also testified that he 
received treatment for his feet at VA medical facilities in 
Kansas City, Fayetteville, Oklahoma City and from several 
private physicians.  In addition to his testimony, the 
veteran submitted several lay statements from other 
servicemen who indicated that the veteran had severe foot 
pain during service. 

From the record, it is clear that the veteran had problems 
with ingrown toenails during service and that he was seen on 
at least one occasion for refitting of shoes.  Further, the 
record shows that the veteran has been diagnosed with several 
bilateral foot disorders; however, there is no opinion of 
record linking any of the veteran's currently diagnosed foot 
disorders to service or to his service-connected lumbar spine 
disability.  Given the amended statutory provisions regarding 
assistance to the veteran and need for clarification of the 
medical evidence of record, the Board is of the opinion that 
it may not properly proceed with appellate review of the 
claim in question until additional development has been 
accomplished.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Specifically, the 
Board concludes that the veteran should be afforded a VA 
examination for the purpose of obtaining an opinion regarding 
the nature and etiology of the veteran's currently diagnosed 
bilateral foot disorders.  Additionally, while this matter is 
in remand status and prior to review of the claims file by 
the VA examiner, the RO should obtain any outstanding VA or 
private treatment records relevant to the current appeal and 
associate the same with the claims file.  Accordingly, the 
case is hereby REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers, 
both governmental and private, who have 
treated him for any foot disorders since 
his discharge from service.  All 
identified outstanding treatment records, 
including those from VA medical 
facilities and any other identified 
healthcare provider, should be obtained 
and associated with the claims file.  The 
RO's efforts to obtain the veteran's 
treatment records should be documented in 
the record and the RO should adhere to 
the directives set forth in the Veterans 
Claims Assistance Act of 2000. 

2.  Thereafter, the veteran should be 
afforded a VA examination.  The VA 
examiner is requested to review the 
entire claims file prior to the 
examination and to offer an opinion, 
without resort to speculation, as to 
whether it is at least as likely as not 
that any of the veteran's currently 
diagnosed foot disorders are related to 
his period of service or to his service-
connected lumbar spine disability.  If 
the examiner is unable to make any 
determination as to the etiology of the 
veteran's currently diagnosed foot 
disorders, he/she should so state and 
indicate the reasons.  The examiner 
should provide the complete rationale for 
each opinion expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and is completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  The RO should 
review the claims file and undertake any 
other necessary action to comply with the 
new assistance to the veteran 
requirements under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A).

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for service connection for a bilateral 
foot disorder, to include as secondary to 
a service-connected lumbar spine 
disability.  If any benefit remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case (SSOC) and afford them an 
opportunity to respond to the same.  In 
the SSOC, the RO should document that the 
notification and development requirements 
mandated by the Veterans Claims 
Assistance Act of 2000 have been 
completed.  The case should then be 
returned to the Board for appellate 
review.  








The purpose of this REMAND is to further develop the 
veteran's claims and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




